Woodward, J.
The defendant seeks a reversal of the order of suspension from the practice of law as an attorney, and assigns this order as error, and also, that none of the proceedings, as prescribed by chapter ninety-five of the Code, for the revocation or suspension of an attorney’s powers, as such, were observed. In order to revoke or suspend the license of an attorney, the law, (Code, chapter 95), requires that there should be an accusation and charges — a notice, and a day in court; and it. cannot be done summarily, by order of the court. He is entitled to be heard. The court has authority to punish summarily for contempt, in certain cases, by means of fine and imprisonment, but to disbar, or suspend one as an attorney, the course directed in the statute should be followed.
*501Therefore, we are of opinion that the court erred in this part of the proceedings, and the order suspending the respondentfrom his practice as an attorney, must bo reversed.